Citation Nr: 1104771	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky denied service connection for bilateral 
hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Regrettably, a remand for further development is necessary.  The 
Veteran claims noise exposure in service.  The Board notes that 
his DD 214 indicates that his military occupational specialty 
(MOS) was Armor Crewman.  The Veteran was afforded a VA 
examination in September 2006 where he reported exposure to 
hazardous noise from tank engines and tank guns; noise from a 
firing range on a daily basis when driving a General to the 
firing range; training as a machine gunner on a ration truck for 
four months; and live firing exercises approximately twice.  See 
September 2006 examination report.  The noise exposure described 
by the Veteran is consistent with his military occupational 
specialty.  Thus, the Board concedes exposure to noise in 
service.  

As noted above, the Veteran was afforded a VA examination in 
September 2006; however, his service treatment records (STRs) at 
the time of the examination were not yet associated with the 
claims file.  The examiner provided a negative nexus opinion for 
the Veteran's hearing loss and tinnitus, noting that the only 
available audiometric evidence was a hearing evaluation dated 
three years earlier, which was too recent to lend any support to 
the Veteran's claim of the hearing loss resulting from service.  
The examiner further opined that the Veteran's hearing loss was 
the result of 25 plus years working in an automotive factory.  

The Veteran's entrance examination in May 1962 shows that he had 
normal hearing acuity of 15/15 on whispered and/or spoken voice 
tests.  The Veteran's discharge examination in August 1964 
reported his hearing acuity in puretone thresholds.  The Board 
observes that service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard Organization 
(ISO) units.  As this evaluation was conducted prior to October 
1967, the Board has converted the ASA units to ISO units as shown 
below.  The Veteran had puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

10 (15)
LEFT
0 (15)
-5 (5)
10 (20)

5 (10)

The Board notes that the thresholds for normal hearing are 0 to 
20 decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(citing Schroeder et al. eds., Current Medical Diagnosis & 
Treatment, 1988, pages 110-111).  Because the Veteran showed a 
threshold of 20 at 2000 Hertz in his left ear, which is the 
highest threshold for normal hearing, and a threshold of 15 at 
4000 Hertz in his right ear, which is at the end range of normal 
hearing, the Board finds that a remand is necessary for a VA 
opinion that addresses the Veteran's STRs.  In particular, the 
Board concludes that the September 2006 opinion was not adequate 
because the Veteran's STRs were not addressed.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board finds that a new VA examination is 
necessary following the Veteran's new contentions regarding his 
tinnitus.  At the September 2006 examination, the Veteran 
reported that his tinnitus had been present for several years, 
but could not remember the onset date.  The examiner opined that 
the Veteran's tinnitus was the result of noise exposure from 
working in an automotive factory.  However, in a January 2011 
written argument before the Board, the Veteran's representative 
contended that the Veteran experienced tinnitus and hearing loss 
prior to his employment in the automotive factory.  In light of 
the Veteran's new contentions, a new VA examination is warranted 
for both the Veteran's hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA 
examination to determine the nature, extent, 
and etiology of bilateral hearing loss and 
tinnitus that he may have.  The claims file 
must be made available to, and reviewed by, 
the examiner in conjunction with the 
examination.  All indicated tests should be 
conducted, and the reports of any such 
studies should be incorporated into the 
examination report to be associated with the 
claims file.

a)  For any hearing loss shown on 
examination, the examiner is requested to 
obtain a detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
diagnosed hearing loss is related to his 
conceded in-service acoustic trauma. 

b)  For any tinnitus shown on examination, 
the examiner is requested to obtain a 
detailed history of the Veteran's symptoms 
as observed by him and others since 
service, review the record, and offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
diagnosed tinnitus is related to his 
conceded in-service acoustic trauma.

Complete rationale should be provided for all 
opinions expressed.  

2.  Ensure that the examination report 
complies with this Remand and answers the 
questions presented herein.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

3.  Then, readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If any 
benefit remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals 




(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


